Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on December 02, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 15, 2021, April 01, 2021, May 11, 2021, July 23, 2021, August 24, 2021, and October 14, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as they have been submitted in color (Grayscale Figure 1). Color paragraphs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photograph, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawing section of the specification:
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the acronym, TME, needs to be defined before being used throughout the abstract.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a probabilistic data structure configured to not provide false negatives” in claim 1.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder(s) “data structure” combined with functional languages “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  112, sixth paragraph limitation:
Paragraphs [0008] for “a probabilistic data structure configured to not provide false negatives.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 (and 17-20 for dependencies) rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or and abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a)	it does not fall within one of the four statutory categories of invention, or 
(b)	meets a three-prong test for determining that: 
(1)	the claim recites a judicial exception, e.g. an abstract idea, 
(2)	without integration into a practical application, and 
(3)	does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 16 is directed toward “an apparatus”, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention. However, the claims clearly do not meet the three-prong test for patentability.
–	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 16 is directed to an abstract idea of manipulating map element data, make evaluations, and attach identifiers from the evaluations before sending to a user without having any control aspect of the data; which falls within the “Mental Processes” grouping of abstract ideas.
–	With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. The method and apparatus are merely a system to manipulate map element data, make evaluations, and attach identifiers from the evaluations before sending to a user. Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, and there are only further additions and no further limitations or structural elements, it can be clearly seen that the abstract idea of manipulating map element data, making evaluations, and attaching identifiers from the evaluations before sending to a user is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
–	With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claim 16 is: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Dependent claims 17-20 only introduce more capabilities but do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 17-20 are also rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsoupko-Sitnikov et al. (US11287278), hereinafter Tsoupko-Sitnikov.
Regarding claim 1:
Tsoupko-Sitnikov discloses:
A method comprising; (see at least [Column 4, lines 39-50])
determining, by a network apparatus, a route from a network version origin traversable map element (TME) to a network version target TME based on map data of a network version of a digital map, the route comprising a list of route TMEs to be traveled from the network version origin TME to the network version target TME; (see at least [Column 5, lines 26-63])
the route determined by a network apparatus comprising at least one processor, a memory storing the network version of the digital map, and a communication interface; (see at least [Column 4, lines 64-67] and [Column 5, lines 1-7])
accessing, by the network apparatus, map version agnostic information identifying each TME of the list of route TMEs from the network version of the digital map; (see at least [Column 5, lines 45-63])
generating, by the network apparatus, a map version agnostic identifier for each route TME of the list of route TMEs based on the accessed map version agnostic information; (see at least [Column 5, lines 64-67] and [Column 6, lines 1-8])
evaluating, by the network apparatus, one or more coding functions based at least in part on the map version agnostic identifier for each route TME to generate at least one coded map version agnostic identifier for each route TME; (see at least [Column 5, lines 8-25])
generating, by the network apparatus, an encoding data structure based on the coded map version agnostic identifiers for each route TME, wherein the encoding data structure is a probabilistic data structure configured to not provide false negatives; (see at least [Column 7, lines 46-59])
providing, by the network apparatus, the encoding data structure such that a mobile apparatus receives the encoding data structure; (see at least [Column 5, lines 26-44])
Regarding claim 16:
Tsoupko-Sitnikov discloses:
An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code and a network version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least; (see at least [Column 4, lines 64-67] and [Column 6, lines 1-7])
With respect to the remainder of claim 16, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 16 is also rejected with/in the same manner as claim 1 and the additional addressed limitations.
Regarding claim 4:
Tsoupko-Sitnikov discloses:
wherein the route is determined in response to receiving a route request providing information identifying the starting location and the target location, wherein the information identifying the starting location and the target location are map version agnostic; (see at least [Column 5, lines 8-25])
Regarding claim 5:
Tsoupko-Sitnikov discloses:
wherein the information identifying the starting location is a geolocation of a point along a mobile version origin TME corresponding to an origin and the information identifying the target location is a geolocation of a point along a mobile version target TME corresponding to a - 104 -AttyDkt: 064359/547353LEGAL02/40236282v1destination; (see at least [Column 5, lines 8-25])
Regarding claim 6:
Tsoupko-Sitnikov discloses:
wherein generating the encoding data structure comprises generating at least one coded map version agnostic identifier for at least one adjacent TME using at least one coding function of the one or more coding functions; (see at least [Column 5, lines 11-23])
determining whether the at least one coded map version agnostic identifier for the at least one adjacent TME satisfies the encoding data structure, wherein an adjacent TME intersects the route and is not a route TME; (see at least [Column 5, lines 45-63])
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claim 17 is also rejected in the same manner as claim 6.
Regarding claim 8:
Tsoupko-Sitnikov discloses:
wherein the map version agnostic information comprises at least one of road name, TME length, a direction of travel of a TME, a functional class of a TME, or speed limit associated with a TME; (see at least [Column 5, lines 45-63])
Regarding claim 11:
Tsoupko-Sitnikov discloses:
further comprising determining a route length of the route by summing a length of each route segment and providing the route length with the encoding data structure; (see at least [Column 11, lines 24-35])
Regarding claim 12:
Tsoupko-Sitnikov discloses:
wherein the route comprises one or more waypoints between the network version origin TME and the network version target TME, the one or more waypoints defining a plurality of legs of the route, and generating the encoding data structure comprises generating an encoding data structure for each leg of the route; (see at least [Column 6, lines 53-65])
Regarding claim 13:
Tsoupko-Sitnikov discloses:
wherein the route is determined using a cost minimization route determination algorithm; (see at least [Column 4, lines 20-29])
Regarding claim 14:
Tsoupko-Sitnikov discloses:
wherein a cost value assigned to a TME for use by the cost minimization route determination algorithm for determining the route corresponds to at least one of a length of the TME or an expected time to traverse the TME; (see at least [Column 6, lines 9-32])
Regarding claim 15:
Tsoupko-Sitnikov discloses:
wherein the encoding data structure is provided such that the mobile apparatus receives the encoding data structure, wherein the mobile apparatus is configured to (a) decode a decoded route based at least in part on the encoded data structure and a mobile version of the digital map; (see at least [Column 14, lines 4-30])
(b) perform one or more navigation functions based on the decoded route; (see at least [Column 7, lines 60-67] and [Column 8, lines 1-5])
Regarding claim 20:
Tsoupko-Sitnikov discloses:
wherein the route is determined using a cost minimization route determination algorithm and a cost value assigned to a TME for use by the cost minimization route determination algorithm for determining the route corresponds to at least one of a length of the TME or an expected time to traverse the TME; (see at least [Column 4, lines 20-29] and [Column 6, lines 9-32])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoupko-Sitnikov et al. (US11287278), hereinafter Tsoupko-Sitnikov, and in view of Lewison et al. (US20170339138), hereinafter Lewison.
Regarding claim 2:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state sub-trees, however, Lewison teaches:
wherein the encoding data structure is one of a bloom filter or a subtree data structure; (see at least [0059] – [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include sub-trees as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18:
With respect to claim 18, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claim 18 is also rejected with the same rationale as claim 2.
Regarding claim 3:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state hash sub-trees, however, Lewison teaches:
wherein the subtree data structure is a prefix hash subtree or a prefix- compressed hash subtree; (see at least [0059] – [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include hash sub-trees as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state using a salt, however, Lewison teaches:
wherein the one or more coding functions comprise a hash function configured to receive a salt; (see at least [0074] and [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include using a salt as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state using a salt, however, Lewison teaches:
the encoding data structure is a subtree data structure, and each level of the subtree data structure is associated with a level-specific salt; (see at least [0074] and [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include using a salt as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 19, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 9 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in the method of claim 9 apart from the above excluded limitations, therefore, claim 19 is also rejected with the same rationale as claim 9 and the additional addressed limitations.
Regarding claim 10:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically state using coding functions with the sub-trees, however, Lewison teaches:
wherein the encoding data structure is a subtree data structure and each level of the subtree data structure is associated with a coding function of the one or more coding functions; (see at least [0059] - [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewison into the invention of Tsoupko-Sitnikov to not only include obtaining and identifying map elements as Tsoupko-Sitnikov discloses but also include using coding functions with the sub-trees as taught by Lewison, with a motivation of creating a more robust system that allows for improved computing. Additionally, the claimed invention is merely a combination of known elements of navigation and vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoupko-Sitnikov et al. (US11287278), hereinafter Tsoupko-Sitnikov, in view of Lewison et al. (US20170339138), hereinafter Lewison, and in further view of Alva et al. (US20170083597), hereinafter Alva.
Regarding claim 7:
While Tsoupko-Sitnikov discloses obtaining and identifying map elements, Tsoupko-Sitnikov does not specifically sizing of data structures, however, Alva teaches:
responsive to determining that an adjacent TME satisfies the encoding data structure, increasing the size of the encoding data structure until there are no adjacent TMEs that satisfy the encoding data structure; (see at least [0009])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Giura (US20180013547) discloses of generating hash functions and salt data and sending the encoded data to other devices.
Yu et al. (US20190313224) discloses of the use of bloom filters in Vehicle to Vehicle data exchanges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669     

/JESS WHITTINGTON/               Examiner, Art Unit 3669